Mit. Justice Franco Soto
delivered the opinion of the court.
The defendant appeals from a judgment sentencing him to thirty days’ in jail on a charge of carrying prohibited arms.
The only jilea in support of the appeal is the erroneous weighing of the evidence by the trial court.
The evidence for the prosecution tended to show that two policemen went to the place where the defendant was disturbing the peace. It was between one and two o’clock in the morning and a cigar-maker’s knife was taken from him. The evidence for the defense shows only that the defendant was a cigar-maker.
The appellant contends that his trade gave him the right to carry the knife because it was necessary in his work. However, under the circumstances in which it was seized the defendant’s trade does not affect the commission of the crime. While an instrument which may cause bodily injury is used in the trade of the person having it and during the course of his work, the law will not interfere. The act of itself js innocent. But if the same instrument is used *741outside of Ms trade át a time when its carrier is not engaged in working, then he commits a violation of the law. It is not the instrument alone which gives rise to the crime; but it results from the circumstances and these show in the present case a clear violation of the law.
The judgment appealed from should be affirmed.
Mr. Justice Wolf took no part in the decision of this case.